Case 3:18-CV-01987-N.]R-R.]D Document 2 Filed 10/17/18 Page 1 of 8 Page |D #2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

Plaintiffs
STEVEN BURNETT
DAvID JONES
JEREMY ELDERS
EI¢RRA MORGAN
SCHYLER MELVIN

FILED

OCT 17 UNB

LERK. U.S. DlSTRJCT COURT
SOCUTHERN DlSTR|CT OF lLLlNOlS
BENTON OFFlCE

VS.

\B'C,V» lq%'}" N$V\~ FUD

Defendants ,
COMBINED VETERANS ASSOC
BRENDA JEFFERSON

IL DEPT OF AGRICULTURE
TIBRETTA REIMAN

VW~_/~_/~_/Vvvvvvvv`./vw

NOW ENTERS THE PLAINTIFF'S, STEVEN N. BURNETT, DAVID
E. JONES, JEROMY B. ELDERS, CIARA M. MORGAN, and SCHYLER
E. MELVIN, claims that the Defendant's named above
Violated fedd§ral work laws, discrimination and libel and
or slander as outlined below.

l) That all Plaintiff's are residents of Illinois
and all plaintiff's worked for the Defendant, COMBINED
VETERANS ASSOCIATION, hereby abbreviated CVA, during the
Du Quoin State Fair in Du Quoin, Illinois between the
dates of August 24 to September 3, 2018.

2) The Defendant, CVA is operated by office Manager

BRENDA JEFFERSON in which CVA and BRENDA JEFFERSON

Case 3:18-CV-01987-N.]R-R.]D Document 2 Filed 10/17/18 Page 2 of 8 Page |D #3

operates the business and lives in Springfield, Illinois
and was contracted through the Defendant, Illinois
Department of Agriculture.

3) The Defendant, Illinois Department of
Agriculture, hereby abbreviated IDA, is an entity in Du
Quoin, Illinois and the Defendant, TIBRETTA REIMAN is an
employee of IDA and resides in Illinois.

4) On August 24 and 25, 2018, Plaintiff's reported
to work upon where the Defendant, BRENDA JEFFERSON
through CVA and under contract with IDA, made copies of
Plaintiff's drivers license and social security card.

5) Plaintiff's were hired by Defendant, BRENDA
JEFFERSON through CVA to work parking detail in which
Plaintiff's parked vehicles and secured gates during the
Du Quoin State Fair which is ran by Defendant, IDA.

6) Defendant, BRENDA JEFFERSON, had Plaintiff's
report to work approximately 30 minutes to an hour before
the scheduled shift during the whole time during the
fair. Plaintiff's wish to cite that this is in
violation of Fair Labor Standards Act and Lilly Ledbetter
Fair Pay Act of 2009, considering that Plaintiff's were
not getting paid for that time.

7) On August 29, 2018, due to the fact that

Case 3:18-CV-01987-N.]R-R.]D Document 2 Filed 10/17/18 Page 3 of 8 Page |D #4

Defendant, BRENDA JEFFERSON, did not state Plaintiff's
hourly wage, Plaintiff, STEVEN BURNETT with Plaintiff
DAVID JONES as a witness, asked Defendant, BRENDA
JEFFERSON, if the Plaintiff's were receiving minimum wage
for the work during the fair. Defendant, BRENDA
JEFFERSON, paused for five seconds before answering yes,
that the Plaintiff's were receiving minimum wage,

8) During the fair, Plaintiff's, SCHYLER MELVIN and
CIARA MORGAN, both became exhausted by heat. Plaintiff,
CIARA MORGAN, was vomitting on September 3, 2018 in
which Defendant, BRENDA JEFFERSON, stated to her not to
be vomitting in front of people. Plaintiff, CIARA
MORGAN, was offered no relief or water.

9) On September 2, 2018, Defendant, BRENDA
JEFFERSON, stated to Plaintiff, STEVEN BURNETT, that "you
haven't heard me bitch yet." Plaintiff, STEVEN BURNETT,
stated to Defendant, BRENDA JEFFERSON, that "I do not
apprteciate that tone." Defendant, BRENDA JEFFERSON,
then stated stated to Plaintiff, STEVEN BURNETT, "well
you don't have to sign in if you don't want to."
Plaintiff, STEVEN BURNETT, had already signed in and
walked out of the media office where Defendant, BRENDA
JEFFERSON, had her office at, in which Plaintiff, STEVEN

BURNETT was going to work at his post. During this time,

Case 3:18-CV-01987-N.]R-R.]D Document 2 Filed 10/17/18 Page 4 of 8 Page |D #5

Plaintiff, STEVEN BURNETT, heard Defendant, BRENDA
JEFFERSON, speaking to another employee of CVA in the
media office. Defendant, BRENDA JEFFERSON, said the word
"shit" in which Plaintiff, STEVEN BURNETT, who was
approximately 40 feet from the media office, repeated
what the Defendant, BRENDA JEFFERSON, had said and said
the word "shit." Defendant, BRENDA JEFFERSON, came
frantically running out of the office and told Plaintiff,
STEVEN BURNETT, to turn in his badge which was attached
to a landlier made of cloth. Defendant, BRENDA
JEFFERSON, was invading the space of Plaintiff, STEVEN
BURNETT, by standing less than a foot away from
Plaintiff, Plaintiff then took the landlier and simply
dropped it in Defendant's, BRENDA JEFFERSON, hands.
Defendant then told Plaintiff, STEVEN BURNETT, that if I
threw anything else at her that she, Defendant, BRENDA
JEFFERSON, "would kick me in the butt." Plaintiff cites
AFFIRMITIVE ACTION under TITLE VII for wrongfully being
terminated and being treated unfairly by Defendant,
BRENDA JEFFERSON .

10) Plaintiff, CIARA MORGAN, became sick from
working at the fair and has worsened since then.

ll) Defendant, BRENDA JEFFERSON, stated to

Case 3:18-cV-01987-N.]R-R.]D} Document 2 Filed 10/17/18 Page 5 of 8 Page |D #6

Plaintiff‘S, CIARA MORGAN, STEVEN BURNETT and JER€MY
ELDERS, that we recruited by someone else and that she
didn't want us working there anyway. Plaintiff's cite
Employment Discrimination under Section 1981.

l2) Defendant, TIBRETTA REIMAN, stated that the
Plaintiff's chose to work for Defendant, CVA.
Plaintiff's, STEVEN BURNETT and JER§MY ELDERS filed an
application for the Defendant, IDA, however, Plaintiff's
were forced to work under the Defendant, CVA.

Plaintiff's again cite Employment Discrimination.

13) Plaintiff, STEVEN BURNETT, upon filing an
application with Defendant, IDA, noted that Plaintiff had
a disability in which Plaintiff has an on going
disability case pending. Plaintiff is citing Americans
with Disabilities Act of 1990.

14) Plaintiff, CIARA MORGAN, was told by Defendant,
Brenda Jefferson that she was a female and was too short
to be parking vehicles. Plaintiff cites Employment
Discrimination under Section 1981.

15) Defendant, BRENDA JEFFERSON, called the Du Quoin
Police Department and either told them or wrote a report
that Plaintiff, STEVEN BURNETT, was calling and harassing
her by phone. Plaintiff only text Defendant on

approximately three different occassions. Plaintiff is

Case 3:18-CV-01987-N.]R-R.]D Document 2 Filed 10/17/18 Page 6 of 8 Page |D #7

citing slander/libel due to the fact that other CVA
workers have repeatedly called Defendant in which she
just hangs up on them and not calling the police on them.
16) Plaintiff's are seeking restitution as follows:

A) All court costs and fees be paid for by

Defendants.

B) Plaintiff's are seeking pay from hourly wages

worked from Defendant's and interest owed from

late fees

C) Plaintiff's are seeking damages from

Defendant's for $5,000 for each Plaintiff

with Plaintiff, CIARA MORGAN, requesting

an additional $10,000 for medical expenses

and sickness she suffered during the fair.

D)Plaintiff's implore court to allow any other

fines or fees to be paid for by Defendant's to

Plaintiff's for the citations listed above.

l7) Plaintiff's signatures show that these

statements and citations are true and accurate and also
the signatures represent that all Plaintiff's are
indigent and have no income or very little for future

filing of this case under due hardship.

Case 3:18-CV-01987-N.]R-R.]D Document 2 Filed 10/17/18 Page 7 of 8 Page |D #8

18) An appendix has been attached with addresses of

Plaintiff's and Defendant's,

STEVEN BURNETT

 

 

JER§MY ELDERS
r,;:@/v/nw‘/QMW,

CIARA MORGAN

C:a)la/ (h\@*\%r@aw
SC:ZLERM MELVIN

DAVID JOFES
wl
{q;€\MA K/ Mrj\/H

Case 3:18-CV-01987-N.]R-R.]D Document 2 Filed 10/17/18 Page 8 of 8

APPENDIX
Plaintiff's

Steven Burnett

109 South Division St
Apt 512

Du Quoin, IL

62832

Jeremy Elders and Ciara Morgan
119 North Chestnut

Apt 2

Du Quoin, IL

David Jones

615 West North St
Du Quoin, IL
62832

Schyler Melvin
1464 N Division
Du Quoin, IL
62832

DEFENDANT'S

CVA

1908 Cedar St
Springfield, IL
62703

c/o Brenda Jefferson

IDA

655 Executive Dr

Du Quoin, IL

62832

c/o Tibretta Reiman

Page |D #9

